Banke, Judge.
Appellant was convicted of three counts of violating the Georgia Controlled Substances Act. On appeal, he contends that the evidence did not support the verdict of guilty and that the trial court made an error in charging the jury. Held:
1. Based on a review of the transcript, we conclude that the evidence presented at trial was sufficient to authorize a rational trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Harris v. State, 161 Ga. App. 40 (289 SE2d 285) (1982).
2. As appellant’s other enumeration of error is not supported by argument or citation of authority, it is deemed to have been abandoned. Court of Appeals Rule 15 (c) (2); Brawner v. State, 161 *468Ga. App. 120 (289 SE2d 277) (1982).
Decided February 18, 1983.
Robert Simmons Lanier, Jr., for appellant.
J. Lane Johnston, District Attorney, N. Jackson Cotney, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.